BARKDULL, Judge.
The appellants, as petitioners in the trial court, sought a “writ of certiorari and other relief” to review a certain rezoning resolution adopted by Dade County upon application of the appellee, Howard Scharlin. The petition was not accompanied by a record of the proceedings which resulted in the adoption of the resolution, in accordance with Florida Appellate Rule 4.5(c), 31 F.S.A. Therefore, the trial judge correctly entered a final order dismissing the petition for certiorari. See: Ex parte Jones, 92 Fla. 1015, 110 So. 532; Connolly v. Connolly, Fla. 1956, 86 So.2d 167; 5 Fla.Jur., Cer-tiorari, § 22.
Affirmed.